 Case 1:19-cv-00776-CFC Document 9-1 Filed 06/05/19 Page 1 of 1 PageID #: 95




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

LG CHEM, LTD. and
LG CHEM MICHIGAN INC.,

                        Plaintiffs,

       v.                                                   Civil Action No. 19-776-CFC

SK INNOVATION CO., LTD. and
SK BATTERY AMERICA, INC.,

                       Defendants.


     [PROPOSED] ORDER STAYING ACTION PURSUANT TO 28 U.S.C. § 1659(a)

       Upon consideration of Defendants SK Innovation Co., Ltd.’s and SK Battery America,

Inc.’s Unopposed Motion to Stay Action Pursuant to 28 U.S.C. § 1659(a), the Court being of the

opinion that, for good cause shown, the Motion should be granted:

       IT IS HEREBY ORDERED that this action is stayed in its entirety pending final

resolution of ITC Investigation No. 337-TA-1159, including any and all appeals; and,

       IT IS HEREBY FURTHER ORDERED that Defendants’ time to respond to the

Complaint in this action shall be extended until forty-five (45) days after the stay is dissolved.

       SO ORDERED this ___ day of June, 2019.



                                                      _______________________________

                                                      United States District Judge
